Citation Nr: 1602429	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA disability compensation based on the Veteran's return to active duty in 2007, 2008, and in 2011 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 1988 to June 1991 in the U.S. Marine Corps and from October 2007 to November 2008 in the U.S. Army, including in combat in Iraq.  He also had additional unverified active service.

This matter comes before the Board of Veterans' Appeals (Board) apparently on appeal from a May 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, notifying the Veteran that an overpayment of VA disability compensation had been created because he had returned to active duty in 2007, 2008, and in 2011.  (The Board notes parenthetically that a copy of the May 2011 administrative decision is not included in the Veteran's electronic claims file although it is referenced in an April 2012 Statement of the Case.  The Board also notes parenthetically that information regarding the Veteran's overpayment of VA disability compensation was provided to him in a November 2009 letter from the RO which is included in his electronic claims file.)  The Veteran disagreed with this decision in July 2011.  He perfected a timely appeal in May 2012.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in May 2012, he failed to report for this hearing when it was scheduled at the RO in June 2015.  Thus, his hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is challenging the validity of an overpayment allegedly created when he returned to active duty in 2007, 2008, and in 2011 and received VA disability compensation at the same time that he received active duty pay.  He contends that an overpayment of his VA disability compensation based on his return to active duty in 2007, 2008, and in 2011 was not properly created.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated.

The Board notes initially that, despite a detailed review of the Veteran's electronic claims files in VBMS and in Virtual VA, not all of the information apparently relied upon by the RO in reducing the Veteran's VA disability compensation after he returned to active duty in 2007, 2008, and in 2011, has been associated with the claims file.  The missing and incomplete records concerning the number of drill pay days and/or training days, the fiscal year(s) in which they occurred, and the amount of the overpayment of VA disability compensation created when the Veteran returned to active duty in 2007, 2008, and in 2011 frustrate judicial review in this case and require remand.  The Board observes here that the Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

There appears to be a dispute between the Veteran and VA, relying on information obtained from the Defense Manpower Data Center (DMDC), concerning the number of training days and/or drill days that he was on active duty in Fiscal Year (FY) 2007, FY 2008, and in FY 2011.  With respect to FY 2007 and FY 2008, according to information obtained by VA from the DMDC on an April 2009 VA Form 21-8951, "Notice Of Waiver Of VA Compensation Or Pension To Receive Military Pay And Allowances," the Veteran had 68 training days in FY 2007.  A "VA And DMDC/VADIR Activation Match" dated on January 26, 2009, indicates that the Veteran returned to active duty on October 21, 2007.  Information obtained by VA from the DMDC on a July 2009 VA Form 21-8951 indicated that the Veteran had 342 training days in FY 2008.  Other correspondence sent from the RO to the Veteran in April, June, September, and in November 2009 added to the confusion about his actual training days and/or date of return to active duty; based on a longitudinal review of all of this correspondence (which contains different dates for the Veteran's return to active duty), it appears that the Veteran had 68 training days in 2007 and returned to active duty on October 21, 2007.  

In contrast to the information apparently obtained by the RO from the DMDC, the Veteran himself reported on a VA Form 21-8951 received in July 2011 that he only had 20 training days in FY 2008.  In an August 12, 2011, letter, VA notified the Veteran that information obtained from the DMDC indicated that he only had 20 days of drill pay in FY 2008.  This conflicts directly with information previously obtained by VA from the DMDC and communicated to the Veteran regarding his active duty days in FY 2008.  The April 2012 Statement of the Case (SOC) referred to a "VA And DMDC/VADIR Activation Match" received on April 8, 2009, concerning the Veteran's apparent date of return to active duty.  As the Veteran's service representative noted in the December 2015 Appellant's Brief, however, this document is not yet associated with the electronic record in this appeal.

With respect to FY 2011, it is not clear to the Board when the Veteran returned to active duty and/or how many training or drill days he was paid for in that fiscal year.  The Veteran notified VA in a phone call on March 17, 2011, that he was returning to active duty on June 1, 2011, and requested that his VA disability compensation be stopped as of that date in order to prevent an overpayment.  In a letter dated on May 16, 2011, VA informed the Veteran that it had learned that he had returned to active duty on March 31, 2011.  It is not clear what information formed the basis for VA's determination that the Veteran had returned to active duty on March 31, 2011, and not on June 1, 2011, as he had informed VA in his phone call on March 17, 2011.  Correspondence from VA contained in the Veteran's Virtual VA electronic claims file also indicates that, despite his efforts at informing VA in March 2011 of his impending return to active duty in June 2011, an overpayment of VA disability compensation in the amount of $243.00 was created for FY 2011.  It is not clear to the Board how this happened and whether this alleged overpayment is, in fact, valid.

The Veteran also submitted an unsigned VA Form 21-8951 in July 2011 in which he asserted that he had 216 training days in FY 2009.  It is not clear from a review of the record whether these training days in FY 2009 are included in the Veteran's appeal.

Given the ongoing confusion in the record regarding the Veteran's dates of active service, to include training days and/or drill pay days, since FY 2007, the Board finds that, on remand, the RO should contact the DMDC (or other appropriate Federal records repository) and obtain information regarding all of the Veteran's dates of active service, to include training days and/or drill pay days, from January 1, 2007, to the present.

The Board next finds that it is not clear from a review of the record evidence how much the Veteran allegedly owes VA (i.e., the appropriate amount of the overpayment allegedly created).  In a letter dated on November 28, 2009, and included in the Veteran's Virtual VA electronic claims file, VA's Debt Management Center notified him that an overpayment in the amount of $2,906.67 had been created.  The April 2012 SOC listed 2 different overpayment amounts of $2,906.57 and $243.00 as having been created, however, although it is not clear what evidence formed the basis for these 2 differing overpayment amounts.  The SOC also referred to additional debts due to receipt of drill pay having been created since the Veteran filed his notice of disagreement in July 2011 but made no attempt to explain what those additional debts were, how they were created, or whether they were valid.  Accordingly, the Board finds that, on remand, the RO must produce a written paid and due statement of the Veteran's VA disability compensation benefits dated since January 1, 2007.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a one-time search of the RO's files for a copy of the May 16, 2011, administrative decision concerning an overpayment of VA disability compensation created when the Veteran returned to active duty in 2007, 2008, and in 2011, and for a copy of a "VA And DMDC/VADIR Activation Match" received at the RO on April 8, 2009.  Document any attempts to locate each of these identified VA records in the claims file.

2.  Contact the Defense Manpower Data Center (DMDC) or other appropriate Federal records repository and request a complete statement of the Veteran's dates of active service, to include training days and/or drill pay days, from January 1, 2007, to the present.  Do not request copies of the Veteran's leave and earnings statements.  A copy of any request(s) sent to the DMDC or other appropriate Federal records repository, and any response, to include any records obtained, should be included in the claims file.

3.  The AOJ should produce a written paid and due statement of the Veteran's VA disability compensation benefits dated since January 1, 2007.  This audit should indicate how any overpayment of VA disability compensation benefits was calculated and the amount of any current overpayment.  This audit also should reflect, on a month-by-month basis, the amounts of VA disability compensation benefits actually paid to the Veteran as well as the amounts properly due since January 1, 2007.  This audit further should indicate whether any prior requests for waiver of overpayment were granted since January 1, 2007, and how they reduced any overpayment that was created.  A copy of this audit should be sent to the Veteran.  A copy of any audit also should be included in the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

